Citation Nr: 0910621	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-28 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1976.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from a September 2005 rating 
decision in which the RO, in pertinent part, denied service 
connection for bipolar disorder.  

In July 2008, the case was remanded for additional 
development.  In that remand, the Board noted that the RO had 
incorrectly labeled the veteran's mental problem as bipolar 
disorder and denied the service connection claim "because 
the evidence of record fails to show that [the veteran has] a 
diagnosis of bipolar disorder in service."  However, in 
previous correspondence from the RO, such as the June 2005 
and August 2005 VCAA letters, this claim is referred to as a 
"mental condition," not bipolar disorder.  As VA medical 
records include a diagnosis of schizophrenia and in the 
absence of a diagnosis of bipolar disorder, the Board has 
recharacterized the issue on appeal as listed on the title 
page so that a determination may be made as to whether 
service connection is appropriate for any mental disorder 
other than bipolar disorder.

Although the Veteran was scheduled for a video conference 
Board hearing before a Veterans Law Judge at the RO in 
November 2007, he failed to appear.  The hearing notice was 
not returned as undeliverable, and no further communication 
was received from the appellant or his representative 
regarding the hearing request or his failure to appear.  
Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704 (2008).


FINDING OF FACT

There is competent medical evidence that the veteran's 
current mental disorder, paranoid schizophrenia, is related 
to service.  


CONCLUSION OF LAW

The criteria for service connection for a mental disorder, 
paranoid schizophrenia, are met.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA's 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Initially, given the Board's favorable disposition of the 
veteran's claim for service connection, the Board finds that 
all notification and development action needed to fairly 
adjudicate this appeal have been accomplished.

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102 (2008).  See also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the claim for service connection for a mental 
disorder, diagnosed as paranoid schizophrenia, in light of 
the record and the governing legal authority, the Board finds 
that service connection is warranted.

Service treatment records show no complaints or diagnoses of, 
or treatment for, a mental disorder.  On both the March 1974 
enlistment and July 1976 separation examination reports, 
clinical findings of the psychiatric system were noted as 
normal.

The Veteran was first seen for complaints of depression and 
insomnia by VA in May 2005.  At an initial VA mental health 
clinic visit in June 2005, he reported that he cussed and hit 
people on the job; that he felt people were watching him and 
were jealous and resentful and he had wondered about 
conspiracies to kill him.  From 1974 to 1976, he served in 
the Army and made it to squad leader but felt that people 
were going to hurt him.  The only previous psychiatric care 
was at Ancora State Hospital in New Jersey after military 
because he was paranoid.  He complained of sadness and 
inability to sleep, admitting to a few alcoholic drinks when 
he cannot sleep.  The Veteran reported that he was always 
checking his back; that people upset him and he gets 
irritable and angry; and that he wanted to feel in more 
control of himself and learn to relax.  On examination, he 
was alert and correctly oriented.  His mood was angry with 
varied affect.  Speech was clear and relevant.  Concentration 
and memory were only fair.  He had tenuous impulse control.  
Insight and judgment were poor.  He denied hallucinations.  
The impression was rule out paranoid personality disorder.  

When seen five days later, the Veteran reported that his 
problems began in service.  He was a squad leader but felt 
that other soldiers were jealous of him and they did 
everything they could to "torment" him.  The Veteran 
recalled that they would break some of his property and that 
he had to stay in a room by himself.  He said that he did not 
complain because someone threatened that something bad would 
happen to him if he did, so he kept quiet.  The Veteran 
believed that the 9/11 incident started him thinking about 
this again.  It had increased lately as he saw news about the 
prisoners in Iraq/Guantanamo that had been mistreated.  He 
thought that his experiences were similar.  The Veteran 
acknowledged feeling paranoid that the guys from service were 
coming back to get him.  He got nightmares about this.  The 
Veteran reported that once, he was in a car accident, because 
he saw the person in the car behind him and thought he was a 
guy from service following him, he tried to get away and in 
the process hit another person's car.  He was hospitalized 
and treated at the Ancora State Hospital, but did not recall 
the outcome.  The Veteran easily got paranoid even with how 
other people looked at him and said that sometimes he was 
tempted to confront them but had managed to refrain from 
this.  He hears his name being called and no one is there.  
Sometimes he hears his mother's voice but she has been dead 
for some time.  God speaks to him and tells him to avoid evil 
and to do the right thing; sometimes he doubts why God is 
allowing these things to happen to him.  The Veteran denied 
thought control or thought broadcasting.  He used to get 
special messages from the TV and radio, remembering that once 
he thought people in the TV were him.  The Veteran used to 
drink a lot, but stopped two years ago and restarted the past 
year.  He admitted that he last used cocaine and cannabis 
three months ago.  On mental status examination, the Veteran 
was groomed and neat.  During the interview, he was 
cooperative but was vigilant especially at the beginning, 
often looking to his sides.  His speech was normal in rate 
and tone.  His mood was upset over what had been happening to 
him; affect was constricted.  Thinking was generally goal-
directed, although he appeared distracted or preoccupied on a 
few occasions.  He denied auditory hallucinations.  The 
Veteran was paranoid and possibly delusional.  He was 
oriented to person, place and time.  The Veteran had no 
suicidal or homicidal thoughts.  He was having a hard time 
coping with these problems which was the motivation for him 
coming to get help.  The Veteran did not trust his primary 
care doctor.  The diagnosis was that the Veteran was 
presenting with paranoia that might have been present for 
sometime and was only coming out now because of difficulty 
coping.  In addition, he also experienced auditory 
hallucinations and ideas of reference in the past.  The 
psychosis began in his late teens from his description.  
Psychotic disorder NOS (Not Otherwise Specified), paranoid 
personality disorder; delusional disorder, persecutory type, 
should be considered, along with possible schizophrenia, if 
symptoms began in 1974, when he was 18.  

During a September 2005 VA mental health clinic visit, the 
Veteran was groomed and neat.  He was still guarded and 
suspicious in his demeanor but was expressing a willingness 
to take more medications.  He was able to express himself.  
The Veteran was alert and oriented.  Thinking was organized 
but paranoid.  He was having auditory hallucinations and 
admitted getting weird thoughts and once had a thought of 
jumping off a building.  The Veteran said that he knew not to 
act on these thoughts as he has a daughter and did not want 
to die-his motivation for being in treatment.  He had no 
suicidal or homicidal thoughts.  The Veteran was showing 
insight, given his compliance with treatment.  Impulse 
control was intact.  The diagnosis was schizophrenia, 
paranoid type.

A September 2008 VA mental disorders examiner reviewed the 
claims file prior to examining the Veteran, which showed a 
diagnosis of paranoid schizophrenia appeared to have 
developed secondary to the veteran's military service.  With 
regard to functional impairment, the Veteran reported 
constantly hearing voices and having a great deal of stress 
and anxiety attacks, secondary to his time in the military.  
The voices told him to hit and to be mean to people.  He 
indicated that he could not control the voices or his 
behavior, tending to lash out a people as a result.  The 
Veteran related in a matter-of-fact matter that the voices 
were telling him to cuss the examiner out.  He had problems 
sleeping, experiencing nightmares every other night or so, 
particularly about the men that attacked him and harassed him 
while he was in the service.  As a squad leader he was 
relieved of a lot of duties.  He identified the men from his 
barracks in service, who attacked him and harassed him 
regularly, by the names of [redacted], [redacted], and [redacted].  
The Veteran reported that he dreamt about these men on a 
regular basis and that his sleep time was variable.  His mood 
was easily changed, and his girlfriend complained that he was 
difficult to live with.  He admitted that they argued a lot 
and that he had become physically violent and slapped her.  
The Veteran maintained that he was a nice guy until he went 
into the military, but then those guys turned his life upside 
down and around.  They called him names and broke him down.  
He felt that they were quite jealous of him because of his 
rank and his position of not having to go to formations or to 
go out on various maneuvers.  As a result, he did not like 
people in general, and was leery of anyone sitting next to 
him in any particular venue.  Everyone he came in contact 
with stressed him out.  Now he stated that he had become 
somewhat cold and insensitive toward other people, was angry 
a lot of the time, and became violent.  He complained of 
being depressed all the time and of not wanting to do much of 
anything.  The Veteran stated that he would withdraw and keep 
to himself for long periods and admitted to ignoring his 
grooming habits, pointing out that, at times, he had actually 
soiled himself.  He denied suicidal ideation but admitted 
wanting to hurt, but not kill, somebody else in retaliation 
for what happened to him in service.  The Veteran felt that 
people were against him and he was on guard with everybody 
around him.  He was fired from jobs because he fought with 
the people he worked with.  The Veteran took a lot of time 
off from work due to his problems; he could not keep a job.  
However, he was in denial about the fact that he had a mental 
problem.  The Veteran reported experiencing occasional 
sweats, but denied panic symptoms.  It was felt that the 
veteran's paranoid schizophrenia was secondary in some 
respects to harassment in service.  Following an examination, 
the examiner opined that the Veteran was suffering from 
paranoid schizophrenia and that it was at least as likely as 
not due to the harassment received in the military from the 
men in his barracks, based on the veteran's report of hearing 
auditory hallucinations and recalling the names of the men in 
the barracks who harassed and mistreated him in many ways 
during service.

Here, as noted in the September 2008 VA examination report, 
the Veteran has been diagnosed with paranoid schizophrenia 
which the VA examiner has opined is the result of harassment 
and mistreatment by men in his barracks during service.  
There is no other medical opinion to the contrary.  
Accordingly, resolving all reasonable doubt in the veteran's 
favor, the Board finds that he suffers from a mental 
disorder, paranoid schizophrenia, which was incurred in 
service and service connection is warranted.  38 U.S.C.A. 
§§ 5107, 1154(b);. 38 C.F.R. § 3.303(d).


ORDER

Service connection for a mental disorder, paranoid 
schizophrenia, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


